UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4979


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALPHONSO RODRIGUEZ, a/k/a Alphonso Rodirguez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
Chief District Judge. (5:09-cr-00332-FL-4)


Submitted:   April 30, 2012                   Decided:   May 3, 2012


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, P.C., Raleigh, North
Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alphonso Rodriguez pled guilty, pursuant to a written

plea    agreement,           to       one     count              charging       him     and       eleven

codefendants           with         conspiracy               to        distribute           contraband

cigarettes, transport stolen merchandise in interstate commerce,

and sell and dispose of counterfeit tax stamps, in violation of

18    U.S.C.        § 371    (2006).              As       part    of     the    plea     agreement,

Rodriguez agreed to pay restitution for lost tax revenue, with

the    total       amount    of     restitution             not    exceeding      $20,000.           The

district court sentenced Rodriguez to eight months in prison and

ordered      him      to    pay     restitution              in    the     amount      of      $20,000.

Rodriguez timely appealed.                   We affirm.

               On     appeal,         Rodriguez            raises       two     claims.           First,

Rodriguez      argues       that      the     district            court     violated        his    equal

protection rights because the court did not consider the fact

that    as     a    result     of      his    sentence,             Rodriguez         faced    adverse

immigration          consequences           not    faced          by    other     coconspirators.

Second,      Rodriguez        claims         that          the    district       court      erred    in

ordering restitution in the amount of $20,000 after incorrectly

interpreting the plea agreement to preclude a lower award.

               We     review      a    sentence             for    reasonableness           “under    a

deferential          abuse-of-discretion                   standard.”           Gall      v.      United

States, 552 U.S. 38, 41, 51 (2007).                                 This standard of review

involves two steps.                 Under the first, we examine the sentence

                                                       2
for   significant       procedural   errors,     and       under      the     second,    we

review   its     substantive      reasonableness.                United       States    v.

Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010).

              Significant     procedural       errors           include       improperly

calculating the Guidelines range, failing to consider the 18

U.S.C. § 3553(a) (2006) factors, choosing a sentence based on

clearly erroneous facts, and failing to sufficiently explain the

chosen   sentence,      including    any    deviation          from     the   Guidelines

range.    Gall, 552 U.S. at 51.               If there are no significant

procedural errors, we consider the substantive reasonableness of

the   sentence,    under    the   totality     of    the        circumstances.          Id.

Where, as here, the district court imposes a variant sentence,

we consider the extent of the variance, giving deference to the

district court’s conclusion that the § 3553(a) factors justify

the level of variance.        Id.

              We conclude that the district court committed neither

procedural nor substantive error.               While Rodriguez argues that

his   sentence     is    unreasonable       because        he     may    face    adverse

immigration consequences as a result of his sentence that his

coconspirators, U.S. citizens, will not, it is well settled that

codefendants and coconspirators may be sentenced differently for

their commission of the same offense.                    United States v. Pierce,

409 F.3d 228, 235 (4th Cir. 2005).              A criminal sentence violates

the   Equal    Protection     Clause    “only       if    it     reflects       disparate

                                        3
treatment of similarly situated defendants lacking any rational

basis.”    Id. at 234.      Our review of the record reveals no valid

equal protection challenge to Rodriguez’s sentence.                     Therefore,

this claim lacks merit.

           Rodriguez       next    asserts   that       the    district       court’s

restitution      order      was     unreasonable        because        the      court

misconstrued the plea agreement.             Again, we review a sentence

for   reasonableness       “under    a   deferential          abuse-of-discretion

standard.”      Gall, 552 U.S. at 41, 51 (2007).               The record belies

Rodriguez’s interpretation of the district court’s construction

of the plea agreement and its reason for the restitution amount.

Accordingly, the court’s restitution order was not unreasonable.

           We    affirm    the    judgment   of   the    district      court.      We

dispense     with   oral    argument     because    the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                         4